DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 29, 2019 is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an ask-again detector configured to detect ask-again by the user” (claim 9); and
a response-sentence generator configured to generate, when the ask-again has been detected by the ask-again detector” (claim 9).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, line 20, the word “generat” should be spelled “generate”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the response sentence" in lines 10-11 of page 20.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that the applicant discloses “a response sentence for the ask-again in response to the ask-again,” at lines 6-7 of page 20, and “a response sentence responding to the user before the ask-again,” at lines 7-8 of page 20.  However, these are described as separate elements, thus creating ambiguity as to which, if any, of these elements the applicant is relying on for antecedent basis. 
Claim 1 further recites “a response sentence for the ask-again” at lines 14 and 15, respectively, on page 20. In light of the previous limitations of “a response sentence for the ask-again in response to the ask-again” and “a response sentence responding to the user before the ask-again,” it is unclear whether the applicant intends for this claim element to be an independent claim element or whether the applicant intends for this claim element to have antecedent basis in “a response sentence for the ask-again in response to the ask-again.” If the applicant intends “a response sentence for the ask-again” to be a new claim element, the examiner recommends amending the name chosen for the claim element to not coincide with previously named claim elements. If this this claim element derives antecedent basis from “a response sentence for the ask-again in response to the ask-again,” the examiner recommends amending the claim to correct the antecedent basis or otherwise clarify the connection between the claim elements.
Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), in light of their dependency from a rejected base claim.
Claim 7 recites the limitation "the response sentence" in line 32 of page 21.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that the applicant 
Claim 7 further recites “a response sentence for the ask-again” at page 21, line 35 and page 22, line 1, respectively. In light of the previous limitations of “a response sentence for the ask-again in response to the ask-again” and “a response sentence responding to the user before the ask-again,” it is unclear whether the applicant intends for this claim element to be an independent claim element or whether the applicant intends for this claim element to have antecedent basis in “a response sentence for the ask-again in response to the ask-again.” If the applicant intends “a response sentence for the ask-again” to be a new claim element, the examiner recommends amending the name chosen for the claim element to not coincide with previously named claim elements. If this this claim element derives antecedent basis from “a response sentence for the ask-again in response to the ask-again,” the examiner recommends amending the claim to correct the antecedent basis or otherwise clarify the connection between the claim elements.
Claim 8 recites the limitation "the response sentence" in line 11 of page 22.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that the applicant discloses “a response sentence for the ask-again in response to the ask-again,” at lines 8-9 of page 22, and “a response sentence responding to the user before the ask-again,” at lines 9-10 of page 22.  However, these are described as separate elements, thus creating ambiguity as to which, if any, of these elements the applicant is relying on for antecedent basis.
Claim 8 further recites “a response sentence for the ask-again” at lines 13 and 14, respectively, on page 22. In light of the previous limitations of “a response sentence for the ask-again in response to the ask-again” and “a response sentence responding to the user before the ask-again,” it is unclear whether the applicant intends for this claim element to be an independent 
Claim 9 recites the limitation "the response sentence" in lines 25-26 of page 22.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that the applicant discloses “a response sentence for the ask-again in response to the ask-again,” at lines 21-22 of page 22, and “a response sentence responding to the user before the ask-again,” at lines 22-23 of page 22.  However, these are described as separate elements, thus creating ambiguity as to which, if any, of these elements the applicant is relying on for antecedent basis.
Claim 9 further recites “a response sentence for the ask-again” at lines 28-29 and lines 29-30, respectively, on page 22. In light of the previous limitations of “a response sentence for the ask-again in response to the ask-again” and “a response sentence responding to the user before the ask-again,” it is unclear whether the applicant intends for this claim element to be an independent claim element or whether the applicant intends for this claim element to have antecedent basis in “a response sentence for the ask-again in response to the ask-again.” If the applicant intends “a response sentence for the ask-again” to be a new claim element, the examiner recommends amending the name chosen for the claim element to not coincide with previously named claim elements. If this this claim element derives antecedent basis from “a response sentence for the ask-again in response to the ask-again,” the examiner recommends amending the claim to correct the antecedent basis or otherwise clarify the connection between the claim elements.
For examination purposes, “the response sentence” and “a response sentence for the ask-again” as recited in claims 1-9 are being interpreted as deriving antecedent basis from “a response sentence for the ask-again in response to the ask-again.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (U.S. Pat. App. Pub. No. 2017/0103757, hereinafter Yamamoto) in view of Makino (U.S. Pat. App. Pub. No. 2017/0069316, hereinafter Makino)

Regarding claim 1, Yamamoto discloses a voice interaction system that performs a voice interaction with a user, the system comprising: (The system and method embodied in the "speech interaction apparatus for performing an interaction with a user”; Yamamoto, ¶ [0016]); ask-again detection means for detecting ask-again by the user (The system includes an "intention determination unit 102 [which] receives the recognition result text, speech start time, and prosody information from the speech recognition unit 101, and determines whether or not the Yamamoto, ¶¶ [0021], [0036]-[0039]); response-sentence generation means for generating, when the ask-again has been detected by the ask-again detection means, a response sentence for the ask-again (the system further includes a "scenario execution unit 105 [which] receives the term of inquiry from the term selection unit 104 and executes an explanation scenario including an explanation of the term of inquiry," where the explanation is the response sentence for the ask-again; Yamamoto, ¶ [0024]); in response to the ask-again ("The response unit 103… outputs a response sentence by using an interaction scenario corresponding to the [interrogative] intention." Thus, the response sentence is in response to the interrogative (ask-again).; Yamamoto, ¶ [0022]); and based on a response sentence responding to the user before the ask-again (The system “selects a term of inquiry, which is a subject of the user's question, from the response sentence (the ask-again).” The term of inquiry, as taken from the prior response sentence, then becomes the basis for the explanation. Thus, the response sentence for the term of inquiry is based on a response sentence responding to the user before the ask-again; Yamamoto, ¶ [0023]). However, Yamamoto fails to expressly recite storage means for storing a history of the voice interaction with the user, wherein the response-sentence generation means generates, when the response sentence includes a word whose frequency of appearance in the history of the voice interaction in the storage means is equal to or smaller than a first predetermined value, a response sentence for the ask-again formed of only this word or a response sentence for the ask-again formed of only this word or a response sentence for the ask-again in which this word is emphasized in the response sentence.

Makino teaches a systems and methods for dialog control in in voice responsive devices. (Makino, ¶ [0023]) Regarding claim 1, Makino teaches a storage means for storing a history of the voice interaction with the user ("The storage 30 is non-volatile memory, such as a hard disk or flash memory, storing a database (database (DB) for dialogues 32)" where the DB for dialogues 32 stores a history of voice interactions with the user.; Makino, ¶ [0026]), wherein the response-sentence generation means generates, when the response sentence includes a word whose frequency of appearance in the history of the voice interaction in the storage means is equal to or smaller than a first predetermined value (Utterances are compared against a keyword table to determine whether a keyword is available. The keyword table is updated over time with unknown words, when "an unknown word is uttered by the dialogue partner," thus the keyword table is a history of voice interactions. "If the utterance includes no keyword," such as an unknown word, "the creator 222 creates a reply sentence for connecting to a next topic," where an unknown word necessarily has a low frequency of appearance in the keyword table (frequency of zero, as it is unknown) and the first predetermined value for determining if a word is unknown is zero.; Makino, ¶¶ [0031], [0057], and [0058]), a response sentence for the ask-again formed of only this word or a response sentence for the ask-again formed of only this word or a response sentence for the ask-again in which this word is emphasized in the response sentence (In cases where the word is unknown, a response is generated by the system which both acknowledges that the system lacks information about the unknown word and apologizes for the lack of knowledge about the unknown word. Thus, the unknown word is emphasized in the response sentence; Makino, ¶ [0041]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the response and scenario execution units of Yamamoto to incorporate the teachings of Makino to include storage means for storing a history of the voice interaction with the user, wherein the response-sentence generation means Makino. (Makino, ¶¶ [0029], [0031])

Regarding claim 2, the rejection of claim 1 is incorporated. Yamamoto and Makano disclose all of the elements of the current invention as stated above.  Makano further discloses wherein the response-sentence generation means generates, when the response sentence includes a word whose frequency of appearance in the history of the voice interaction in the storage means is the lowest (Utterances are compared against a keyword table to determine whether a keyword is available. The keyword table is updated over time with unknown words, when "an unknown word is uttered by the dialogue partner," thus the keyword table is a history of voice interactions. "If the utterance includes no keyword," such as an unknown word, "the creator 222 creates a reply sentence for connecting to a next topic," where the frequency of appearance necessarily only includes positive numbers and the frequency of appearance for an unknown word is zero, thus the unknown word has the lowest possible frequency of appearance.; Makino, ¶¶ [0031], [0057], and [0058]), a response sentence for the ask-again formed of only this word or a response sentence for the ask-again in which this word is emphasized in the response sentence (In cases where the word is unknown, a response is generated by the system which both acknowledges that the system lacks information about the unknown word and apologizes for the lack of knowledge about the unknown word. Thus, the unknown word is emphasized in the response sentence; Makino, ¶ [0041]).

Regarding claim 5, the rejection of claim 1 is incorporated. Yamamoto and Makino disclose all of the elements of the current invention as stated above. Yamamoto further discloses further comprising topic detection means for estimating a topic of the voice interaction and (“The speech recognition unit 101 obtains a user’s speech to a speech collection device, such as a microphone, recognizes the speech, and generates recognition result text" which includes an estimation the intention (topic) of the initial statement, as indicated by the example of FIG. 3.; Yamamoto, ¶¶ [0020], [0036], FIG. 3) detecting a change in the topic that has been estimated ("The intention determination unit 102 receives the recognition result text, speech start time, and prosody information from the speech recognition unit 101, and determines whether or not the speech includes an interrogative intention on the basis of the recognition result text." where the interrogative intention is a change in the initial intention.”; Yamamoto, ¶ [0021], [0038], FIG. 3), wherein the ask-again detection means detects, when the change in the topic has been detected by the topic detection means, the user's voice as the ask- again by the user based on prosodic information on the user's voice ("The intention determination unit 102 may use the prosody information in addition to the recognition result text, and may determine that the speech includes an interrogative intention when the speech contains a rising intonation.”; Yamamoto, ¶ [0021]).

Regarding claim 6, the rejection of claim 5 is incorporated. Yamamoto further teaches further comprising prosody detection means for analyzing the prosodic information on the user's voice and  (“The speech recognition unit 101 obtains a speech start time and prosody information, in addition to the recognition result text”; Yamamoto, ¶ [0020]) detecting an amount of change in prosody (The system describes detecting “a rising intonation,” where rising is a change in prosody which is detected by the speech recognition unit 101; Yamamoto, ¶ [0021]), wherein the ask-again detection means detects, when the change in the topic has been detected by the topic detection means ("The intention determination unit 102 (ask again detection means) receives the recognition result text, speech start time, and prosody information from the speech recognition unit 101, and determines whether or not the speech includes an interrogative intention on the basis of the recognition result text." where the interrogative intention is a change in the initial intention (topic).; Yamamoto, ¶ [0021], [0038], FIG. 3), and the amount of change in the prosody detected by the prosody detection means is equal to or larger than a predetermined amount, the user's voice as the ask-again by the user (Though not indicated in the context of a predetermined amount, Yamamoto indicates that any change in prosody (e.g., a “rising intonation” where no indication of the amount of rise or initial level is given) may be used to indicate the interrogative intention of the user. Thus, no change in prosody or a change in prosody which is below the limits of detection may be considered the predetermined amount and any detectable change which occurs would be larger than the predetermined amount; Yamamoto, ¶ [0021]).

Regarding claim 7, Yamamoto discloses a processing method for a voice interaction system that performs a voice interaction with a user, the method comprising the steps of (The system and method embodied in the "speech interaction apparatus for performing an interaction with a user”; Yamamoto, ¶ [0016]): detecting ask-again by the user (The system includes an "intention determination unit 102 [which] receives the recognition result text, speech start time, and prosody information from the speech recognition unit 101, and determines whether or not the speech [from the user] includes an interrogative intention on the basis of the recognition result text." As described in an exemplary embodiment, the intention determination can be in response to a response sentence from the system. Thus, the intention determination unit is detecting the intention of a statement from the user, the statement being responsive to a response sentence from the system. Therefore, the intention determination unit 102 is detecting ask again from the user.; Yamamoto, ¶¶ [0021], [0036]-[0039]); generating, when the ask-again has been detected, a response sentence for the ask-again (the system further includes a "scenario execution unit 105 [which] receives the term of inquiry from the term selection unit 104 and executes an explanation scenario including an explanation of the term of inquiry," where the explanation is the response sentence for the ask-again; Yamamoto, ¶ [0024]); in response to the ask-again ("The response unit 103… outputs a response sentence by using an interaction scenario corresponding to the [interrogative] intention." Thus, the response sentence is in response to the interrogative intention (ask-again).; Yamamoto, ¶ [0022]); and based on a response sentence responding to the user before the ask-again (The system “selects a term of inquiry, which is a subject of the user's question, from the response sentence (the ask-again).” The term of inquiry, as taken from the prior response sentence, then becomes the basis for the explanation. Thus, the response sentence for the term of inquiry is based on a response sentence responding to the user before the ask-again; Yamamoto, ¶ [0023]). However, Yamamoto fails to expressly recite generating, when the response sentence includes a word whose frequency of appearance in a history of the voice interaction with the user is equal to or smaller than a first predetermined value, a response sentence for the ask-again formed of only this word or a response sentence for the ask-again in which this word is emphasized in the response sentence.

Makino teaches a systems and methods for dialog control in in voice responsive devices. (Makino, ¶ [0023]) Regarding claim 1, Makino teaches generating, when the response sentence includes a word whose frequency of appearance in a history of the voice interaction with the user is equal to or smaller than a first predetermined value (Utterances are compared against a keyword table to determine whether a keyword is available. The keyword table is updated over time with unknown words, when "an unknown word is uttered by the dialogue partner," thus the keyword table is a history of voice interactions. "If the utterance includes no keyword," such as an unknown word, "the creator 222 creates a reply sentence for connecting to a next topic," where an unknown word necessarily has a low frequency of appearance in the Makino, ¶¶ [0031], [0057], and [0058]), a response sentence for the ask-again formed of only this word or a response sentence for the ask-again in which this word is emphasized in the response sentence (In cases where the word is unknown, a response is generated by the system which both acknowledges that the system lacks information about the unknown word and apologizes for the lack of knowledge about the unknown word. Thus, the unknown word is emphasized in the response sentence; Makino, ¶ [0041]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the response and scenario execution units of Yamamoto to incorporate the teachings of Makino to include generating, when the response sentence includes a word whose frequency of appearance in a history of the voice interaction with the user is equal to or smaller than a first predetermined value, a response sentence for the ask-again formed of only this word or a response sentence for the ask-again in which this word is emphasized in the response sentence. The system described here allows the system to determine “whether a reply can be made in response to an utterance made by the dialogue partner” and update in response to the interaction, as recognized by Makino. (Makino, ¶¶ [0029], [0031]).

Regarding claim 8, Yamamoto discloses a non-transitory computer readable medium (“These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable apparatus to function in a particular manner”; Yamamoto, ¶ [0071]) storing a program for a voice interaction system that performs a voice interaction with a user, the program causing a computer to execute the following processing of (The system and method embodied in the "speech interaction apparatus for Yamamoto, ¶ [0016]); detecting ask-again by the user (The system includes an "intention determination unit 102 [which] receives the recognition result text, speech start time, and prosody information from the speech recognition unit 101, and determines whether or not the speech [from the user] includes an interrogative intention on the basis of the recognition result text." As described in an exemplary embodiment, the intention determination can be in response to a response sentence from the system. Thus, the intention determination unit is detecting the intention of a statement from the user, the statement being responsive to a response sentence from the system. Therefore, the intention determination unit 102 is detecting ask again from the user.; Yamamoto, ¶¶ [0021], [0036]-[0039]); generating, when the ask-again has been detected, a response sentence for the ask-again (the system further includes a "scenario execution unit 105 [which] receives the term of inquiry from the term selection unit 104 and executes an explanation scenario including an explanation of the term of inquiry," where the explanation is the response sentence for the ask-again; Yamamoto, ¶ [0024]); in response to the ask-again ("The response unit 103… outputs a response sentence by using an interaction scenario corresponding to the [interrogative] intention." Thus, the response sentence is in response to the interrogative intention (ask-again).; Yamamoto, ¶ [0022]); and based on a response sentence responding to the user before the ask-again (The system “selects a term of inquiry, which is a subject of the user's question, from the response sentence (the ask-again).” The term of inquiry, as taken from the prior response sentence, then becomes the basis for the explanation. Thus, the response sentence for the term of inquiry is based on a response sentence responding to the user before the ask-again; Yamamoto, ¶ [0023]). However, Yamamoto fails to expressly recite wherein, when the response sentence includes a word whose frequency of appearance in a history of the voice interaction with the user is equal to or smaller than a first predetermined value, a response sentence for the ask-again formed of only this word or a response sentence for the ask-again in which this word is emphasized in the response sentence is generated.

Makino teaches a systems and methods for dialog control in in voice responsive devices. (Makino, ¶ [0023]) Regarding claim 1, Makino teaches a storage means for storing a history of the voice interaction with the user ("The storage 30 is non-volatile memory, such as a hard disk or flash memory, storing a database (database (DB) for dialogues 32)" where the DB for dialogues 32 stores a history of voice interactions with the user.; Makino, ¶ [0026]), wherein, when the response sentence includes a word whose frequency of appearance in a history of the voice interaction with the user is equal to or smaller than a first predetermined value (Utterances are compared against a keyword table to determine whether a keyword is available. The keyword table is updated over time with unknown words, when "an unknown word is uttered by the dialogue partner," thus the keyword table is a history of voice interactions. "If the utterance includes no keyword," such as an unknown word, "the creator 222 creates a reply sentence for connecting to a next topic," where an unknown word necessarily has a low frequency of appearance in the keyword table (frequency of zero, as it is unknown) and the first predetermined value for determining if a word is unknown is zero.; Makino, ¶¶ [0031], [0057], and [0058]), a response sentence for the ask-again formed of only this word or a response sentence for the ask-again in which this word is emphasized in the response sentence is generated (In cases where the word is unknown, a response is generated by the system which both acknowledges that the system lacks information about the unknown word and apologizes for the lack of knowledge about the unknown word. Thus, the unknown word is emphasized in the response sentence; Makino, ¶ [0041]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the response and scenario execution units of Yamamoto to incorporate the teachings of Makino to include wherein, when the response sentence includes a word whose frequency of appearance in a history of the voice interaction with Makino. (Makino, ¶¶ [0029], [0031]).

Regarding claim 9, Yamamoto discloses a voice interaction system that performs a voice interaction with a user, the system comprising (The system and method embodied in the "speech interaction apparatus for performing an interaction with a user; Yamamoto, ¶ [0016]); an ask-again detector configured to detect ask-again by the user (The system includes an "intention determination unit 102 [which] receives the recognition result text, speech start time, and prosody information from the speech recognition unit 101, and determines whether or not the speech [from the user] includes an interrogative intention on the basis of the recognition result text." As described in an exemplary embodiment, the intention determination can be in response to a response sentence from the system. Thus, the intention determination unit is detecting the intention of a statement from the user, the statement being responsive to a response sentence from the system. Therefore, the intention determination unit 102 is detecting ask again from the user.; Yamamoto, ¶¶ [0021], [0036]-[0039]); a response-sentence generator configured to generate, when the ask-again has been detected by the ask-again detector, a response sentence for the ask-again (the system further includes a "scenario execution unit 105 [which] receives the term of inquiry from the term selection unit 104 and executes an explanation scenario including an explanation of the term of inquiry," where the explanation is the response sentence for the ask-again; Yamamoto, ¶ [0024]); in response to the ask-again ("The response unit 103… outputs a response sentence by using an interaction scenario corresponding to the [interrogative] intention." Thus, the response sentence is in response to the interrogative intention (ask-again); Yamamoto, ¶ [0022]); and based on a response sentence responding to the user before the ask-again (The system “selects a term of inquiry, which is a subject of the user's question, from the response sentence (the ask-again).” The term of inquiry, as taken from the prior response sentence, then becomes the basis for the explanation. Thus, the response sentence for the term of inquiry is based on a response sentence responding to the user before the ask-again; Yamamoto, ¶ [0023]). However, Yamamoto fails to expressly recite a storage configured to store a history of the voice interaction with the user, wherein the response-sentence generator generates, when the response sentence includes a word whose frequency of appearance in the history of the voice interaction in the storage is equal to or smaller than a first predetermined value, a response sentence for the ask-again formed of only this word or a response sentence for the ask-again in which this word is emphasized in the response sentence.

Makino teaches a systems and methods for dialog control in in voice responsive devices. (Makino, ¶ [0023]) Regarding claim 1, Makino teaches a storage means for storing a history of the voice interaction with the user ("The storage 30 is non-volatile memory, such as a hard disk or flash memory, storing a database (database (DB) for dialogues 32)" where the DB for dialogues 32 stores a history of voice interactions with the user.; Makino, ¶ [0026]), wherein the response-sentence generator generates, when the response sentence includes a word whose frequency of appearance in the history of the voice interaction in the storage is equal to or smaller than a first predetermined value (Utterances are compared against a keyword table to determine whether a keyword is available. The keyword table is updated over time with unknown words, when "an unknown word is uttered by the dialogue partner," thus the keyword table is a history of voice interactions. "If the utterance includes no keyword," such as an unknown word, "the creator 222 creates a reply sentence for connecting to a next topic," where an unknown word necessarily has a low frequency of appearance in the keyword table (frequency of zero, as it is unknown) and the first predetermined value for determining if a word is unknown Makino, ¶¶ [0031], [0057], and [0058]), a response sentence for the ask-again formed of only this word or a response sentence for the ask-again formed of only this word or a response sentence for the ask-again in which this word is emphasized in the response sentence (In cases where the word is unknown, a response is generated by the system which both acknowledges that the system lacks information about the unknown word and apologizes for the lack of knowledge about the unknown word. Thus, the unknown word is emphasized in the response sentence; Makino, ¶ [0041]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the response and scenario execution units of Yamamoto to incorporate the teachings of Makino to include a storage configured to store a history of the voice interaction with the user, wherein the response-sentence generator generates, when the response sentence includes a word whose frequency of appearance in the history of the voice interaction in the storage is equal to or smaller than a first predetermined value, a response sentence for the ask-again formed of only this word or a response sentence for the ask-again in which this word is emphasized in the response sentence. The system described here allows the system to determine “whether a reply can be made in response to an utterance made by the dialogue partner” and update in response to the interaction, as recognized by Makino. (Makino, ¶¶ [0029], [0031]).


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Makino as applied to claim 1 above, and further in view of Said (U.S. Pat. App. Pub. No. 2004/0143430, hereinafter Said)

Regarding claim 3, the rejection of claim 1 is incorporated. Yamamoto and Makino disclose all of the elements of the current invention as stated above. Makino further discloses wherein the response-sentence generation means generates, when the response sentence includes a word whose frequency of appearance in the history of the voice interaction in the storage means is equal to or smaller than the first predetermined value (Utterances are compared against a keyword table to determine whether a keyword is available. The keyword table is updated over time with unknown words, when "an unknown word is uttered by the dialogue partner," thus the keyword table is a history of voice interactions. "If the utterance includes no keyword," such as an unknown word, "the creator 222 creates a reply sentence for connecting to a next topic," where an unknown word necessarily has a low frequency of appearance in the keyword table (frequency of zero, as it is unknown) and the first predetermined value for determining if a word is unknown is zero.; Makino, ¶¶ [0031], [0057], and [0058]) [a response sentence for the ask-again in which this word is emphasized in the response sentence] (In cases where the word is unknown, a response is generated by the system which both acknowledges that the system lacks information about the unknown word and apologizes for the lack of knowledge about the unknown word. Thus, the unknown word is emphasized in the response sentence; Makino, ¶ [0041]). However, Yamamoto and Makino fail to expressly recite emphasizing the word by generat[ing]… at least one of a response sentence for the ask-again in which the voice speed of this word is made lower than the voice speed of words other than this word, a response sentence for the ask-again in which a volume of this word is made larger than a volume of words other than this word, and a response sentence for the ask-again in which a space is made between this word and the preceding and following words.

Said teaches systems and methods for modifying response generation to make “outputs accessible to people with disabilities.” (Said, ¶ [0003]) Regarding claim 3, Said teaches generates… at least one of a response sentence for the ask-again in which the voice speed of this word is made lower than the voice speed of words other than this word, a response sentence for the ask-again in which a volume of this word is made larger than a volume of words other than this word (The system further includes a response where “The synthesized speech may also convey some non-verbal communication elements…” such that the synthesized speech output can emphasize a particular word “by increas[ing] in volume or a different pitch”; Said, ¶ [0034]), a response sentence for the ask-again in which a space is made between this word and the preceding and following words (The system further includes a response where “the synthesized speech may also convey some non-verbal communication elements…” such as “emphasiz[ing] that particular word…” by “paus[ing] before or after the word”; Said, ¶ [0034], [0022]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the response and scenario execution units of Yamamoto as modified by the systems and methods for dialog control in response to unknown words of Makino to incorporate the teachings of Said to include generat[ing]… at least one of a response sentence for the ask-again in which the voice speed of this word is made lower than the voice speed of words other than this word, a response sentence for the ask-again in which a volume of this word is made larger than a volume of words other than this word, and a response sentence for the ask-again in which a space is made between this word and the preceding and following words. It is “desirable to develop improved methods and systems that allow the communication capabilities of people with disabilities to be extended in the digital technology world,” as recognized by Said. (Said, ¶ [0011])

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Makino as applied to claim 1 above, and further in view of Pasupalak (U.S. Pat. App. Pub. No. 2015/0066479, hereinafter Pasupalak) and Said.

Regarding claim 4, the rejection of claim 1 is incorporated. Yamamoto and Makino disclose all of the elements of the current invention as stated above. Makino further discloses wherein the response-sentence generation means generates, when the response sentence includes a word whose frequency of appearance in the history of the voice interaction in the storage means is equal to or smaller than the first predetermined value (Utterances are compared against a keyword table to determine whether a keyword is available. The keyword table is updated over time with unknown words, when "an unknown word is uttered by the dialogue partner," thus the keyword table is a history of voice interactions. "If the utterance includes no keyword," such as an unknown word, "the creator 222 creates a reply sentence for connecting to a next topic," where an unknown word necessarily has a low frequency of appearance in the keyword table (frequency of zero, as it is unknown) and the first predetermined value for determining if a word is unknown is zero.; Makino, ¶¶ [0031], [0057], and [0058])… a response sentence for the ask-again formed of only this word or a response sentence for the ask-again in which this word is emphasized in the response sentence (In cases where the word is unknown, a response is generated by the system which both acknowledges that the system lacks information about the unknown word and apologizes for the lack of knowledge about the unknown word. Thus, the unknown word is emphasized in the response sentence; Makino, ¶ [0041]). However, Yamamoto and Makino fail to expressly recite wherein the response-sentence generation means generates, when the response sentence includes a word … whose degree of importance is equal to or larger than a second predetermined value, a response sentence for the ask-again formed of only this word or a response sentence for the ask-again in which this word is emphasized in the response sentence.

Pasupalak teaches a conversational agent to handle natural language queries. (Pasupalak, ¶ [0006]). Regarding claim 4, Pasupalak teaches wherein the response-sentence generation means generates, when the response sentence includes a word … whose degree of importance is equal to or larger than a second predetermined value ("When a clarification query has been posed and is pending (i.e. the clarification question has not been answered), at 406 a determination may be made whether the user query 302 contains keywords related to the clarification question posed" where "term frequency-inverse document frequency (TF-IDF) word scoring is used to determine keywords for each category." Uniqueness is based on frequency of use and the system uses "unique words [to indicate] keyword status," where the second predetermined value is the comparative uniqueness of the term as indicated by TF-IDF word score, a measure of term importance, and the second predetermined value is a comparative value of having a comparatively higher word value (e.g., the top 50 word values); Pasupalak, ¶¶ [0092], [0095], [0096], and [0087]), a response sentence for the ask-again … [using and repeating the word in the response sentence] (The conversational agent, in response to the user query "Get me tickets to Rome” (which can be a clarification type query), describes generating a response including unique word/keyword "Rome," where Rome is emphasized in the response sentence. "Did you want a flight to Rome, tickets to the movie Rome, reservations for a restaurant, or something else?” where the response sentence repeats the word Rome and focuses discussion on the word Rome; Pasupalak, ¶ [0079]). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the response and scenario execution units of Yamamoto as modified by the systems and methods for dialog control in response to unknown words of Makino to incorporate the teachings of Pasupalak to include wherein the response-sentence generation means generates, when the response sentence includes a word … whose degree of importance is equal to or larger than a second predetermined value, a response sentence for the ask-again formed of only this word or a response sentence for the ask-again in which this word is emphasized in the response sentence. As recognized by Pasupalak, the systems described here can allow machines to understand a user’s intentions without “users… Pasupalak, ¶ [0005]). However, Yamamoto, Makino, and Pasupalak fail to expressly recite wherein the response-sentence generation means generates… a response sentence for the ask-again formed of only this word or a response sentence for the ask-again in which this word is emphasized in the response sentence.

The relevance of Said is described above with reference to claim 3. Regarding claim 4, Said teaches generates… a response sentence for the ask-again formed of only this word or a response sentence for the ask-again in which this word is emphasized in the response sentence (The system further includes a response where “the synthesized speech may also convey some non-verbal communication elements…” such that the synthesized speech output can emphasize a particular word “by increas[ing] in volume or [using] a different pitch” or by “paus[ing] before or after the word”; Said, ¶ [0034], [0022]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the response and scenario execution units of Yamamoto as modified by the systems and methods for dialog control in response to unknown words of Makino and the sentence generation system including degree of importance of Pasupalak to incorporate the teachings of Said to include generates… a response sentence for the ask-again formed of only this word or a response sentence for the ask-again in which this word is emphasized in the response sentence. It is “desirable to develop improved methods and systems that allow the communication capabilities of people with disabilities to be extended in the digital technology world,” as recognized by Said. (Said, ¶ [0011])



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mois et al. (U.S. Pat. No. 10,339,166) teaches systems and methods for response generation including more natural responses and maintenance of dialog.
Suleman et al. (U.S. Pat. App. Pub. No. 2015/0039292) teaches systems for classification of words for use in a natural language user interface.
Barbosa et al. (U.S. Pat. App. Pub. No. 2017/0337264) teaches systems and methods for response follow-up.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627.  The examiner can normally be reached on 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SES/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
02/26/2021